Citation Nr: 1124399	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  
	
2.  Entitlement to service connection for a skin disability other than pseudofolliculitis barbae.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to a disability rating higher than 10 percent for pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Michael Eisenbert, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to April 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.  

2.  An in-service stressor has not been corroborated and the Veteran is not credible. 

3.  An acquired psychiatric disorder, to include depression and PTSD, did not have onset during the Veteran's active service and is not etiologically related to his active service.  

4.  A back disorder did not have onset during the Veteran's active service and is not etiologically related to his active service, and arthritis did not manifest within one year of separation from active service.  

5.  A disorder of the Veteran's skin, other pseudofolliculitis barbae, did not have onset during the Veteran's active service, was not caused or aggravated by pseudofolliculitis barbae, and is not otherwise related to his active service.  

6.  The Veteran does not have disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009), § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010).

2.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for entitlement to service connection for a disorder of the Veteran's skin other than pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002; 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for a disability rating higher than 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.21 (2010); 4.118 Diagnostic Codes 7800, 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural posture

During the February 2011 Board hearing there was discussion as to a number of claims and as to what issues were before the Board and what issues had already been decided by the RO.  The Board has reviewed the claims file in detail and will here therefore clarify these matters for the Veteran and his attorney.

In October 2007, the RO denied service connection for eczema, right arm, and a disability rating higher than 10 percent for pseudofolliculitis barbae.  In April 2008 VA received his notice of disagreement with that decision as to both issues.  The RO mailed to the Veteran a statement of the case as to both issues on March 18, 2009.  On May 15, 2009, VA received a substantive appeal as to those issues.  Testimony was taken on both issues and those issues are before the Board.  

In March 2009, the RO denied service connection for PTSD, an acquired psychiatric disorder to include depression, migraine headache, a right wrist condition, left knee arthritis, a bilateral foot condition, and a back condition.  In May 2009, VA received a notice of disagreement with the denial of service connection for PTSD and arthritis only.  In January 2010, the RO sent the Veteran a statement of the case as to those two issues.  In February 2010, VA received his substantive appeal.  Testimony was taken on both issues and those issues are before the Board.  

In September 2009, the RO denied service connection for photophobia and presbyopia, claimed as bilateral vision problems, and for a total rating based on individual unemployability due to service connected disability (TDIU).  During the hearing there was discussion as to claims for a TDIU and for photophobia and whether one or both of those claims had been adjudicated by the RO.  February 2011 transcript at 5-9.  As it is clear that the claims were adjudicated by the RO and were not appealed by the Veteran those issues are not before the Board.  Given the date of the adjudications, the Board will not refer the issues to the RO for any action.  
Factual background

In March and April 2007, VA received a claim of entitlement to service connection for depression and for an increased disability rating for his service-connected skin condition, respectively.  Pursuant to statements made by the Veteran in a September 2007 VA examination, the RO indicated that the Veteran had claimed entitlement to service connection for a skin condition other than, and secondary to, the skin condition for which service connection had already been established (pseudofolliculitis barbae).  In February 2008, VA received a claim from the Veteran for service connection for a disability of his back and for PTSD.  

In a writing received in June 2008 the Veteran reported the following alleged in-service events, or PTSD "stressors":  

      1. A sergeant stuck a gun to my head.  
2.  Someone hit me in the back of the head with a butt of a rifle while I was sleeping.  

In a writing received in March 2010, the Veteran stated that while he was on a training exercise a sergeant racially and physically assaulted him with a pistol, while making racial and bigoted remarks.  The Veteran stated that the sergeant told him that he could get rid of him and the Veteran stated that he felt his life was threatened at that point.  He reported that since that time he has experienced nightmares, social isolation, anti-social relationships with his family and friends, and in general that he feels threatened even while in public.  He stated that this is because of that event along with other military related "alignments."  

In a letter received dated in August 2009 and addressed to the U.S. Army Joint Records Research Center, the Veteran stated as follows:  

On April 4,1968 I was in Fort George G. Meade, Maryland and a riot broke out.  It was the evening that Martin Luther King JR was assassinated.  A lot of my fellow black soldiers were very upset over the assassination . . . . . . understandably so, and they began to riot.  I was sexually assaulted and badly beaten by four of my fellow soldiers.  am told that there is no record of the events that took place that evening, but I don't believe that can be possible.  Military police were called in to break up the riots.  And in a book I have read they mention the riots that took place, the name of the book is "A Glass Half Full" by Morris Watford. 

The high importance of this letter will be addressed below. 

The Veteran indicated in that letter that he had contacted a U.S. Senator for assistance with his claim for VA benefits and asked that any information pertaining to his claim be sent to his caseworker.  

The U.S. Army Joint Services Records Research Center sent a letter later that month to the Senator noting that there were riots in April 1968 following the assassination of Martin Luther King, Jr. and explained that the Senator should contact the National Personnel Records Center (the NPRC - the repository of service personnel and treatment records) as to any information concerning this incident as it related to the Veteran .  

During the February 2011 hearing, the Veteran's representative stated that the Veteran's PTSD was caused by being threatened with a gun and subjected to racial slurs by his sergeant.  February 2011 transcript at 6.  He also stated that the Veteran's skin condition was due to exposure in a gas chamber during service and an exacerbating condition with regard to his PTSD.  Id. at 7-8.  The Veteran testified that he had three in-service stressors leading to PTSD.  Id. at 30.  First the incident with his sergeant, second, that he was exposed to tear gas in a tear gas chamber, and third, fights due to racial tension.  Id. at 31 - 32.  He testified that he was not involved in any of the fights but witnessed beatings of black servicemen by white servicemen.  Id. at 32-33.  

As to his back claim, the Veteran testified that he has a disc injury of his back and that the only thing he could remember as to how his back was injured was that he fell during service.  Id. at 35.  He testified that he fell from some poles, similar to railroad ties, landed on his side and injured his leg and his back.  He testified that "I went to the dispensary, and I  had locked on the side, but they just said it was just, my bruise and stuff, said it was muscle tightening."  Id. at 35.  He further described the incident as slipping between the poles and hitting his back before he hit the ground.  Id. at 36.  

Service personnel records, including a DD 214, document that the Veteran entered active service in May 1978 and had no previous active duty.  His date of birth, as listed on numerous documents, is in December 1954.  

Based on the above, the Veteran was 13 years old in April 1968, the month Martin Luther King JR was assassinated, the month he once indicated his stressor occurred, seriously undermining the Veteran's overall credibility with the Board, undermining all of his claims with the VA. 

These records show that his primary duties were recruit and field radio operator.  Included in these personnel records is an August 1978 list of recruits ordered to active duty, recruit training at Parris Island, including the name of the Veteran and "J.S."  Another document indicates that he enlisted on the buddy program with J.S.  A March 1979 document shows that the Veteran was recommended for discharge at the convenience of the government as a result of chronic affliction of pseudofolliculitis barbae.  It noted that although his performance of duty was considered satisfactory, his malady interfered with his performance of duty and caused his appearance to be in conflict with Marine Corps grooming standards.  

Service treatment records are absent for any reports of psychiatric symptoms or treatment.  These records document that the Veteran reported a fever, headache, and vertigo in August 1978 and was treated for an upper respiratory infection.  In October 1978, he complained of pain in his upper left leg while doing physical training that morning.  He was found to have limited range of motion with no edema, discoloration, or crepitus, and with mild tenderness but good quadriceps strength.  The impression was a strain and he was told to return in 24 hours.  Notes from 2 days later document that he was returning for review of his left upper leg muscle strain.  He was again assessed with a strain.  There are no further reports of these symptoms, no mention of the Veteran falling, and no mention of his back.  

Service treatment records document that the Veteran reported symptoms and was treated for pseudofolliculitis barbae affecting his face and neck but there is no mention of any other part of his anatomy affected by a skin condition.  There is no noting of any skin condition in the March 1979 release from active duty medical examination.  

The March 1979 release from active duty report of medical examination does not indicate that he had any symptoms or disorders of his spine.  This report documents that he had a normal clinical psychiatric evaluation.  There is no mention of any skin disease or skin symptoms.  

VA first received a claim for disability compensation from the Veteran in September 1983.  The only condition claimed was skin rash of the face and neck.  He underwent a VA Compensation and Pension (C&P) examination in October 1985, and again there is no mention of a skin condition other than that of his face and neck.  

In August 1985, the Board granted the Veteran's appeal and the RO issued a decision that month granting service connection for pseudofolliculitis barbae.  

All treatment notes in the claims file are from VA treatment facilities.  

The Veteran ha submitted copies of a prescription for an ointment at a VA hospital from 1986 to 1987.  The directions were to rub on non-facial areas twice per day.  

The first mention of any skin condition affecting an area other than his face and neck is found in February 1987 treatment notes that document his report of a recent atypical eruption on his arms.  Objectively he had thickened lichenoid plaques and papules on his forearms.  

Another VA C&P examination is of record from October 1987.  This lists that the Veteran had a skin condition and allergy and eczema.  The examination referred to his pseudofolliculitis barbae developed while shaving in the military.  There is also the notation "Also hx of eczema."  There is no mention of the anatomical location of the reported eczema.  

The first mention of any psychiatric symptoms is found in treatment records from November 1991.  At that time the Veteran reported that he was under a lot of stress after recently losing a job and suffering from headaches and body aches.  He reported that he was recently fired and his level of anxiety had increased.  He reported an allergic rash affecting mainly his arms.  

February 1992 treatment notes document findings of a lichenoid eruption on his elbows and antecubital fossae.  He was assessed with eczema.  

In May 1997 the Veteran filed an claim for an increased rating for the skin condition of his face, neck, and arms which the RO denied in August 1997.  He reported the rash at other times following 1997 and in July 2003 he reported increased itching of chronic rash on his right arm and was assessed with eczema.  

In September 1999 the Veteran reported a mass on his back, under the left scapula, and a popping sensation but denied any local trauma or pain.  Lipomas in this area were excised in October 1999.  In October 1999 he reported that he could not hold a job due to a sinus condition and that he was under a lot of stress, had difficulty sleeping, and difficulty finding a job.  

Nursing notes from July 2003 document that the Veteran had a positive screen for major depressive disorder and PTSD and was referred for evaluation by a psychologist.  He was diagnosed by a VA psychologist with depression that same date.  At that time he reported that he had felt depressed for 15 years.  He reported that his aunt who raised him had died in1995 and that he had been stabbed 5 times in 1991.  He also reported that he had a difficult time keeping a job since service because of his skin condition.  

Notes from July 2003 include the Veteran's report that he has had a rash since 1979 and that the rash occurred every year on different parts of his body.  He continued to be treated at VA for a rash, diagnosed as eczema.  Notes from August 2005 include the Veteran's report that he believed the rash was due to exposure to agent orange.  It was noted that he was never in Vietnam or in any foreign country.  He reported that he had a biopsy in the past but it was not part of the record, and that it showed that his skin condition was due to agent orange.  

July 2003 psychology notes include the Veteran's report that he sometimes has nightmares about a housefire next to his home and rescuing his uncle; occupants next door perished.  He was diagnosed with depression.  

Notes from August 2005 include the Veteran's report that he has been under stress since discharge from the military.  

Notes from August 2006, include the Veteran's report that his depression was first diagnosed in the 1970s, and that he was diagnosed with depression and treated in the military.  A note from August 2006 includes the Veteran's report that he was unable to grip with his right hand due to an accident in the military but that "they lost the records."  September 2005 notes document that the Veteran reported that he had bilateral hand pain and was unable to grip with the right hand for one week.  He reported that this right hand condition prevented him from working.  

January 2007 addiction therapy notes document the Veteran's report that his drug of choice was alcohol but that he had used cocaine and marijuana off and on for many years.  

In February 2007 the Veteran was seen for a neuropsychology consult due to his complaints of head injuries and cognitive problems.  The clinician noted that the Veteran reported nightmares about war.  He also noted that Veteran had not ever been in a war but thinks he has nightmares because "I'm like living what my father went through . . . I can tell you about Vietnam."  The clinician administered memory tests and reported that the Veteran's pattern of performance strongly suggested malingering.  

April 4, 2007 treatment notes document that the Veteran was informed that he was to be discharged in two months from the VA treatment program to which he had been admitted.  He disagreed with the assessment stating that he needed further treatment for PTSD, depression, and an "extensive assortment of medical issues."  The assessment by the psychologist was as follows:  

Vet continues to search for reasons why he cannot return to successful employment.  He has great difficulty being able to accept fact that his extensive evaluations declare him in fairly good health mentally and physically.  Continues to exaggerate/lie about statements by medical providers (assessed by undersigned when making follow-up calls to these providers).  Vet is clearly capable of returning to employment but has NO motivation to return.  No true signs of psychiatric problems, only reported symptoms.  Vet cannot be relied upon for  accurate reported information.  

Diagnosis by a physician April 23, 2007 was adjustment disorder with anxiety.  

The Board finds that such a remarkably candid report by a health care provider provides highly probative evidence against all claims with the VA, clearly indicating to the Board the Veteran's motivation for filing so many claims with the VA.

A psychiatric admission note from April 25, 2007 documents that the Veteran presented expressing suicidal/homicidal ideation.  His history was that he was in a homeless program but was discharged.  He reported that he had no place and would kill himself or hurt others.  It was noted that he was crying but could stop crying easily if asked a different question.  The clinician noted that there was an element of malingering.  Assessment was adjustment disorder with depressed mood.  A psychiatry inpatient note from April 26, 2007 documents that the Veteran had been discharged from the VA domiciliary, and now reported PTSD symptoms.  The physician stated that the result of his assessments and evaluations concluded that he was in stable physical and psychiatric condition with no significant medical/ psychiatric issues.  

The clinician noted that "[a] number of notes have indicated that his "symptoms" appeared to surface at time of convenience to vet when he is required to take part in some component of his treatment plan."  Diagnosis was malingering, mood disorder not otherwise specified, and alcohol dependence in partial remission.  On that same date the Veteran reported pain of his back.  

In June 2007 the Veteran underwent a VA C&P examination with regard to the skin disability.  He reported that he had problems of reoccurring rash of his face and extremities since service in 1979.  He reported that he had a constant rash present on the right forearm since onset.  He was found to have a scar of the right arm from the axilla to the elbow.  As to his face, the diagnosis was pseudofolliculitis barbae without evidence of scarring.  As to his arm he was diagnosed with lichen simplex chronicus right arm.  

June 18, 2007 notes document the Veteran's report that he had pain of the toes, knee, and back for three days and could therefore not engage in CWT (compensated work program).  In July 2007 the Veteran reported back and shoulder pain which he described as feeling like the muscles were contracting.  He denied trauma.  

VA notes from June 21, 2007 document that the Veteran reported that he was depressed and was to have knee surgery on July 5th.  He reported that he wanted help for his PTSD, stating that he was threatened by his sergeant and beaten.  

November 2007 x-rays showed degenerative changes at L3-4 and L4-5, with intervertebral disc space narrowing at L4-5.  MRI was recommended, if clinically indicated and if he had persistent pain.  

In September 2007 he underwent a C&P skin examination.  The examiner indicated that he had reviewed the Veteran's VA treatment records but that the claims file had not been requested by the RO.  The examiner noted the Veteran's report of diagnosis of pseudofolliculitis barbae during service and the Veteran's belief that this was not a correct diagnosis but rather that his current rash is the same as what he had during service.  He reported that he has controlled the rash by not shaving.  He reported his belief that the rash on his arm was related to the pseudofolliculitis barbae, that it initially appeared on his right wrist, that a biopsy was done during service and he did not know the results of the biopsy.  He reported that he was exposed to chemicals during service, and to agent  orange, and that he wore suits from Vietnam that had been tainted with the chemical.  He reported that the condition affects his entire body from his scalp to his toes, active in different areas at different times.  He reported that his "nerve" medications have improved the condition in all but his right arm.  Physical examination revealed eczema of the right arm and pseudofolliculitis barbae with no active lesion.  The clinician stated that the eczema of the right arm was not related to the pseudofolliculitis barbae.  

October 2007 dermatology notes document that he presented with generalized itching and burning for the past several years, worsened by hot or long showers.  Diagnosis was eczematous dermatitis.  

December 6, 2007 psychology notes document that the Veteran was admitted to the hospital for a day for migraines and that he complained of back problems.  The psychologist noted that he continued to discuss his physical limitation and need for an inpatient program at the medical center to make other therapy more accessible.  He reported that he stays at the Mission and did not like it and desires financial independence.  The psychologist noted that the Veteran did not mention PTSD until the psychologist informed him that he had been discussing only health and housing needs and that was not the direction of his treatment.  The Veteran then mentioned some nightmares and that he had his someone and punched the wall during a nightmare but did not seem distressed by this disclosure.  

On December 10, 2007 he reported that he had pain in both feet, both knees, and low back and could not hold anything in his right hand due to numbness.  

A January 2008 neurology consult note documents that the Veteran was recently admitted to the ICU for "Pain all over."  On that admission he reported pain of his back, shoulders, and knees.  Impression was pain syndrome, possibly due to osteoarthritis.  

February 2008 dermatology notes include the Veteran's report that he had the licheinfied plaque of his right arm since 1983.  

An April 2008 MRI of the Veteran's lumbar spine was conducted and the radiologist listed an impression of bulging discs at L3-4, and L4-5, with the most notable findings at L4-5, where there was moderate left lateral recess stenosis and mild right lateral recess stenosis.  

April 2008 pain consult notes document his report of back pain, leg pain, pain all over, migraine headaches, poor memory, foot pain, and shoulder pain.  The clinician reported that the veteran had a multitude of somatic complains and it was difficult to redirect him most of the time.  To the majority of questions the Veteran reported that he did not remember.  He reported that the pain started 5 years earlier, that he  was not sure if he had pain prior to that time, and that he had no specific injury.  

Physical examination was largely unproductive as the Veteran would not participate in the examination and the clinician was unable to examine him other than obtaining vital signs.  He refused to be examined, reporting that he did not need any lab work but only needed stronger pain medication.  As to his pain behavior the clinician listed "Waddells's" "Summary of non-organic Physical signs": as follows:  the Veteran displayed pain behavior signs, he talked about pain in an excessive manner, he displayed abnormal posturing and abnormal movement due to pain, displayed drug seeking behavior, and exhibited more mood alterations than other patients with similar problems.  

The impression was that the Veteran had multiple somatic complaints with symptoms in excess of physical findings, and he was not cooperative enough for the clinician to examine him.  An "Impression" section includes that the Veteran had a bulging discs at L3-4 and L4-5

The Board finds that the overall findings of this report provide more evidence against the Veteran's claim, clearly indicating that the Veteran is exaggerating, if not fabricating, his complaints of pain. 

May 2008 psychiatry notes include that the Veteran had PTSD.  Another May 2008 note documents the following:  

Met with patient who slowly shuffled into my office.  Responded as if he didn't know what was going on or who anyone was until I questioned his claim of having PTSD. Suddenly his thinking became alert combined with glaring and other nonverbal gestures that suggested an emotional response.  He quickly suppressed this and resumed talking in a halting, dazed and dumb demeanor.  

The clinician diagnosed Factitious disorder with combined psychological and physical signs of symptoms (Primary), malingering, providing more evidence against all claims with the VA.   

July 2008 mental health notes document that the Veteran described traumatic experiences in the military and civilian life and symptoms which were congruent with PTSD.  He verbalized often but had difficulty describing them which was also the case with his report of physical symptoms.  

Findings from clinical evaluations with regard to claimed neuropsychiatric problems due to a post service head injury include February 2009 psychology consult notes acknowledging that the neuropsychological evaluation and negative results with regard to a PET scan supported previous observations that the Veteran's complaints are largely factitious.  These include such comments as that the Veteran accurately pronounced the word "although" but quickly followed this by saying that he was unable to pronounce the word and then mispronounced the word.  Testing revealed an attempt to over-exaggerate his problems, providing more evidence against any lay statement from the Veteran.   

In January 2009 treatment notes he reported that he had nightmares from having a sergeant place a gun to his head and pull the trigger when he was in training.  Domiciliary treatment notes from April 2009 document the Veteran's report that he was first treated in the 1980s or 1990s for depression at the DC VA medical center.  He was diagnosed with PTSD 

Notes  from March 2009 document the Veteran's report of serving in "communications infantry" during service, that he had a medical discharge do to a skin condition, that he thinks he was exposed to "something," and that he has depression and PTSD with nightmares.  When asked  about the trauma associated with his symptoms, he replied that it "started from different things . . . the military is the main thing.  There are some things I can't talk about."  

September 2009 psychiatry treatment notes document the Veteran's report that he had nightmares of death and destruction from fire and explosions.  June 2009 notes include his reports of nightmares involving somebody attacking, felt paranoid, hears things, startles easily, is hypervigilant, and is depressed.  He reported in November 2009 that he had been attacked recently and that he had dreams about being attacked.  December 2009 psychology notes include diagnoses of depressive disorder, alcohol abuse, history of factitious disorder  with combined psychological and physical signs and symptoms, and history of non-combat, non-military PTSD.  

Of record is a an extensive psychology note from May 2010, including a medical  history, a psychiatric history, a mental status examination report, diagnostic impression, and summary and recommendations.  Axes I diagnoses were factitious disorder with combined psychological and physical symptoms, episodic malingering, depressive disorder, and PTSD.  

The psychiatric history includes findings that the Veteran had been diagnosed as malingering in the past and that testing suggested factitious disorder with the possibility of malingering for the sake of increasing his VA claim.    

As to his social history, the Veteran reported that "a whole lot of things happened . . . race riots, poisoned water."  Mental status examination included that the Veteran's judgment and reliability were poor.  The Veteran's answer to most questions was that he could not remember.  The psychologist stated that there was some overt evidence of cognitive impairment but it seemed this was more from his lack of motivation to recall information and less from an inability to remember.  

Also in May 2010 he was clinically evaluated for his complaints of low back pain.  He reported that he had pain everywhere.  When asked questions, he was tangential and it was difficult to obtain answers from him.  The examiner stated that the Veteran denied any trauma that led to the back pain and it seemed that his report was that he was having back pain for approximately 20 years.  The clinician's findings included that the Veteran's complaints of pain of his entire body were out of proportion to clinical and objective findings.  As to his back pain, the examiner stated that he was not a surgical candidate as there is no myelopathy.  

In June 2010, VA received copies of a Social Security Administration (SSA) determination that the Veteran was not disabled, and supporting documents.  

In August 2010, the Veteran underwent another C&P examination of his skin.  The Veteran reported that the right half of his face was inflamed, including his forehead, nose, cheeks, and neck.  He reported that photographs that he sent to the examiner showed this.  He also reported that he had blisters on his arms.  The examiner noted that although the Veteran had reported to the ER the notes made no mention of his face or a rash.  

Objectively, he had no lesions of his face.  It was noted that he had hyperpigmentation on the left side of his forehead to his cheek and that his right forearm had a large plaque of lichenification to the mid biceps.  The examiner diagnosed eczema.  The examiner commented on the photographs that the pictures was too small to determine if he had a flare-up of pustules or papules.  

As to the C&P examination itself, the Veteran reported as a history that he began having irritation of his face during service and was misdiagnosed with pseudofolliculitis barbae.  He contended that when he got out of the service the condition "spread" (examiner's quotes) to his axilla, arms, and legs.  The examiner noted parenthetically that pseudofolliculitis barbae does not spread.  

The clinician stated that the treatment for pseudofolliculitis barbae is to grow a beard and remarked that the Veteran had a beard during the examination and had no facial lesions.  

As to his forearm, the examiner reported findings that he had lichenification and hyperkeratotis but no lesions resembling pseudofolliculitis barbae.  As a diagnosis the examiner provided that there was no evidence of pseudofolliculitis barbae on examination and that the condition on his forearm was not pseudofolliculitis barbae.  

In an August 2010 letter, the Veteran reported that he worked with batteries  and battery acid during service and believes that this contributed to his skin condition.  

In September 2010, VA received a letter signed by J.S., the individual with whom the Veteran had enlisted in the buddy program.  J.S. stated that the Veteran was in training with chemical gas and the next day the skin of his face, neck, back, and arms broke out.  He stated that the Veteran hurt his legs and back in the field in 1978-79.  J.S. also reported that the Veteran had a difficult time getting a job in 1979 because of his facial rash and this caused him to be depressed.  

In December 2010 the Veteran reported that he had a head injury and stab wound from an assault and robbery in 1991.  

Service connection claims - Law and analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2005).  The secondary condition shall be considered a part of the original condition.  Id.  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2010).
	
The evidence required to establish the occurrence of an in- service stressor depends upon whether the veteran engaged in combat with the enemy. 38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with the  enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran  have participated in events constituting an actual fight or  encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id. Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet.  App. 70 (1994).

In contrast, where "VA determines that the veteran did not engage in combat with the enemy . . . the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). In such cases, the record must contain corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994). 

VA recently revised the rule which addresses service connection for PTSD. 75 Fed. Reg. 39843 (July 13, 2010).  That revision applies to all claims pending before VA on or after the rule's effective date as is applicable here, and is as follows.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (as amended).  

This case depends in part on the second required element listed above, the occurrence of an in-service stressor.  Here, the veteran does not allege that he has PTSD due to combat or due to fear of hostile military or terrorist activity and the record is absent for any evidence that the veteran engaged in combat with the enemy or that his service would have been consistent with an assertion of fear of hostile military or terrorist activity.  The record must contain corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).  

In the instant case, the Veteran claims to suffer from PTSD due to an alleged in-service personal assault.  VA has issued a specific regulatory subsection for such claims, as follows:  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred  

38 C.F.R. § 3.304(f)(5) (75 Fed. Reg. 39843 (July 13, 2010)) (formerly 38 C.F.R. § 3.304(f)(4)).  

VA provided the Veteran with this notice in a November 2009 letter.  

The facts listed above show that the Veteran is not credible as to the events he experienced during service or his subject complaints.  In light of the number or claims the Veteran has made the Board believes that it must be clear on this point: based on a full review of the record, as well as his testimony before the Board, the Board finds that the Veteran is not credible regarding his statements about what happened to him during his service and what he was exposed to during his service.  His subjective complaints are also not believable.  

The Veteran is also not competent to provide an opinion as to the cause of his skin condition.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Veterans Court and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

Turning to the facts of this case, the Board first notes that the Veteran's report of his exposure to an in-service stressor involving riots immediately after the 1968 assassination of Martin Luther King is totally unbelievable.  He did not enter military service until 10 years later.  There can be no argument that he was alluding to events he experienced prior to service as he specifically wrote that the events involved his fellow soldiers.  This stressor could not have occurred because the Veteran was 13 years old at the time and not in military service.  This letter alleging this stressor tends to show that the Veteran is not credible.  

More evidence of his lack of credibility is the inconsistency of his reports as to onset of symptoms.  He first reported problems with his skin other than of his face and neck, in 1986 or 1987 and the October 1987 notes indicated that he reported a recent atypical eruption on his arms.  At the October 1987 C&P examination there was no mention of any present skin condition but only a reference to a history of eczema.  Although the Veteran was well aware of the availability of VA benefits for service connected skin disease, he did not file a claim that even mentioned the skin of other than his neck and face until 1997.  But, during the June 2008 C&P examination, he reported that he had a rash of his face and extremities since service in 1979.  

Review of the records shows that he did not report, and was not found to have, any skin condition during service other than pseudofolliculitis barbae of the face and neck which was treated by not shaving.  These records the Board finds highly probative because the Veteran was seen in a dermatology clinic and it is highly unlikely that he would not have reported skin symptoms of other parts of his anatomy given that he reported his symptoms of pseudofolliculitis barbae.  It is also highly unlikely that those medical professionals who specialized in skin disorders would have failed to note any condition other than pseudofolliculitis barbae or any other part of his anatomy affected by a skin disorder if he did indeed have such condition during service.  

The circumstances surrounding his service, including treatment in a dermatology clinic, tend to make the diagnosis of his skin condition during service and the anatomical parts affected more probative than the Veteran's statements and those found in the 2010 letter from J.S.  As to the Veteran's statements, he is demonstrably not credible so his statements are afforded no weight.  As to J.S., the long period of time between the Veteran's service and J.S.'s letter tends to make his reports less probative as to what the Veteran suffered from during service than the more contemporaneous reports found in the service treatment records.  

The Veteran's reports of treatment for and onset of psychiatric symptoms is also inconsistent.  He reported in July 2003 that he had been depressed for 15 years, which would put the onset in the late 1980s.  But in August 2006 he reported that he was first diagnosed with depression and treated for depression during service.  Then in January 2009 he reported that he was first treated for depression in the 1980s or 1990s.  

As to his back problems, in April 2008 he reported that his pain started 5 years earlier and that he did not know if he had pain prior to then and that he had no specific injury.  Yet, during the Board hearing he described an alleged specific injury involving striking his back in a fall during training.  It does not follow that he would deny any back injury and not even know if he had pain for longer than 5 years, in 2008, and then remember that he actually injured his back in a fall during service.  

Additionally, the Veteran has alleged onset of other injuries during service with an explanation that service treatment records were lost.  Specifically, he reported in September 2005 that his hands hurt and he had not been able to grip with his right hand for a week but in August 2006 he reported that he was unable to grip with his right hand due to an accident in the military but that "they lost the records."  

As explained in the Duties to notify and assist section of this decision, the Veteran's service treatment records are all associated with the claims file and are complete.  His references to a lack of records, or missing records, goes back to the 1980s when he was seeking to have his DD 214 changed through the Department of the Navy and his records were apparently unavailable during that process.  His records have since been added to the record.  Those records do not mention a right hand injury.  

The reports of clinicians are also probative of a finding that the Veteran is not credible and the Board aggress with these findings.  He was found to have numerous "Waddell" signs during the April 2008 pain consult and has been diagnosed with factitious disorder, both facts tending to show that he is not a reliable source of information regarding his symptoms.  His willingness to provide false information is also shown by his response noted in the May 2008 psychiatry notes.  His slow shuffling into the office in a state of not knowing what was going on followed by his sudden alertness and observable nonverbal gestures indicative of an emotional response when his claim of having PTSD was questioned tends to show that the Veteran's statements about current psychological symptoms are not to be trusted and, more importantly, tends to show that the Veteran is simply not credible.  The testing of his cognitive functioning, such as the report that he initially pronounced the word "although" correctly when being tested in February 2009 but then immediately stated that he could not pronounce the word and then mispronounced the word tends to show that the Veteran knowingly provides false information in an effort to obtain benefits, in this case apparently shelter.  The findings in the May 2010 psychology evaluation that the Veteran was malingering for the sake of increasing his VA claim and his demonstrated lack of motivation and deceptive report of an inability to remember are all consistent with the Veteran's lack of credibility.   

The Veteran also has been found by clinicians to misreport in an effort to obtain drugs, as indicated in the April 2008 pain consult notes and consistent with his own report of drug and alcohol abuse.  Additionally, the notes from April 4, 2007 are evidence that the Veteran is not credible as to his reports of what clinicians have told him.  

His reported symptoms and the timing of those reports also tend to show that he is not credible but is rather fabricating symptoms and 'facts.'  In the context of psychiatric symptoms, in 1991and 1999 he referred to recent stress, in July 2003 he referred to being stabbed and his aunt dying, in July 2003 he reported nightmares involving a fire that did not occur during service, and in August 2005 he reported being under stress since his discharge from the military; he only reported nightmares involving the military in February 2007, contemporaneous to the filing of his claim for depression.  

Although some of these findings go to conditions not on appeal and go to exaggeration of symptoms rather than only incorrect historical accounts, all of these findings tend to show that the Veteran is not credible and is making up facts and symptoms to obtain VA compensation.  The Board thus affords no probative value to his statements as to onset during service of either his back condition or symptoms or his skin condition, other than pseudofolliculitis barbae of the face.  

In fact, the Board finds that his statements, overall, provide highly probative evidence against all of his claims, clearly indicating a willingness to provide noncredible statements in order to support invalid claims. 

His service treatment records are evidence against his claim as to onset of any of his claimed disabilities during service.  Those records show no injury of his back.  There is no mention of his back and not mention of a fall; only a report of a sore leg.  The Board thus finds that the Veteran did not have an injury of his back during service, which is consistent with his reports in June 2007 and April 2008 of no trauma, and not specific injury of his back, and that his first symptoms involving his back occurred decades after service.  Similarly, the Board finds that the Veteran had no skin condition other than pseudofolliculitis barbae of the neck and skin during service or prior to 1986.  Finally, the Board finds his failure to report any psychiatric symptoms during service, his separation examination finding of  a normal psychiatric clinical evaluation, and as the first report of psychiatric symptoms was in 1991 - following loss of a job, tend to show that any psychiatric disorder did not have onset during service or until many years thereafter.  

The Board has considered the letter from J.S.  That letter is afforded little probative value.  J.S. reports events that allegedly occurred more than 30 years before he wrote the letter and therefore the Board must consider the effects of the passage of time on his recollections as well as the tainting of those recollections by the more recent contact he has had with the Veteran (he clearly wrote the letter at the Veteran's request and would necessarily have had to have recently discussed the events that he reports in the letter).  When weighed against the other evidence of record, the Board finds that the letter does not shift the balance of evidence to a point of equipoise or further with regard to any of the issues on appeal.  

These findings militate against a grant of service connection for depression, a back disability, and a skin disability other than pseudofolliculitis barbae of the face and neck because there is no in-service, injury, disease, or event upon which to base a grant of service connection.  To the extent that his stenosis is due to arthritis, there is no evidence that this manifested within a year of separation from active service which militates against application of the presumptive provisions for chronic diseases.  

As to his report of exposure to chemicals during service, there is no credible evidence of such so there can be no grant of service connection for a skin or psychiatric disability based on such exposure.  This also applies to his assertion that he wore suits from Vietnam that had been tainted with Agent Orange.  There is no evidence that the Veteran had any knowledge of contaminated suits.  The Board finds it highly unlikely that the Veteran would have known that a suit he was wearing during service had been and remained contaminated with Agent Orange.  As to his reports that he was told that his skin condition was caused by exposure to Agent Orange, the Board assigns no probative value to that assertion for two reasons.  First, and most importantly, the Veteran did not serve in any area or at any time that would have resulted in exposure to Agent Orange during service and he is simply not credible as he has already demonstrated.  Second, the Veteran was seen many times for his skin condition by VA medical professionals and the only comments that are of record with regard to agent orange exposure are that he was not in Vietnam or out of the United States.  

As to his report of handling battery acid, the Board finds that the Veteran is not competent to provide an etiology opinion of this nature.  Here the first credible evidence of a skin problem of other than his face and neck is several years after service.  A delayed onset of the conditions that affect his skin is beyond the scope of knowledge of a layperson.  Furthermore, given the Veteran's demonstrated lack of credibility and the timing of his report of exposure to battery acid during service, the Board affords no probative weight to his statement that he was exposed to battery acid during service.  Other than his recruit training his personnel records showing primary duty of field radio operator does not support his report of handling battery acid.  

He asserted during the September 2007 C&P examination his belief that his skin condition of the arm was related to his pseudofolliculitis barbae but then also reported that his pseudofolliculitis barbae was controlled by simply not shaving.  The examiner simply stated that his skin condition of the arm was unrelated to his pseudofolliculitis barbae.  The Board is aware that the examiner did not explain why it is not related but the Board does not, under the facts of this case, find that the examiner's lack of explanation requires any additional assistance on the part of VA.  

Pseudofolliculitis is defined as follows:  

A bacterial disorder, usually caused by Staphylococcus aureus, occurring chiefly in the beards of men of African descent, especially in the submandibular region of the neck.  The characteristic lesions are erythematous papules, sometimes pustules, containing buried hairs whose tips can easily be freed up, in contrast to sycosis barbae, which is most often seen in bearded men, pseudofolliculitis affects exclusively those who shave.  

See Dorland's Illustrated Medical Dictionary 1532 (30th. ed. 2003).

The Veteran has submitted pictures of himself with a full beard and asserted he did does not shave and, furthermore, the skin disorder of other than his face and neck has been diagnosed and none of the diagnoses include pseudofolliculitis barbae.  

Moreover, the August 2010 examination report includes a notation that pseudofolliculitis barbae does not spread and found that the skin condition of his arm was not pseudofolliculitis barbae.  

Thus, the Board finds no need for any rationale by a medical examiner as to whether his skin condition of other than the face and neck is secondary to his service connected pseudofolliculitis barbae.  

The Board has reviewed the records received from the SSA.  These records provide no evidence favorable to any of the Veteran's claims.  There are instances where the Veteran provides inaccurate information.  For example, he reported to the SSA that his back condition was so severe that they could not operate.  He indicated all treatment at VA facilities.  As none of the records indicate that he had a back condition so severe that surgery was not possible, he has misrepresented his case to the SSA.  

As the preponderance of the evidence shows that the Veteran has not had a back condition or a skin condition of other than his face and neck, that had onset during service or that any credible and competent evidence shows is related to his service, his appeal as to those issues must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the Veteran's reports of in-service stressors, the Board assigns zero probative weight to his reports of the alleged events of being hit in the head with a rifle, being threatened by a sergeant with a gun, and being the victim of an assault in 1968 (and the race riots alluded to by the Veteran in May 2010 - to the extent that he was present in the military).  Furthermore, the Board finds that any psychiatric condition, including PTSD, that the Veteran may have had during the course of his claim and appeal is unrelated to any event that occurred during service, including any training involving a gas chamber, and neither a disorder nor psychiatric symptoms had onset during his active service.  These findings the Board makes based on the Veteran's demonstrated lack of credibility.  

Moreover, although he has been diagnosed with PTSD, that diagnosis was attributed not non-military causes in the September 2009 psychiatry notes.  There is no indication in his service treatment records or personnel records of any of the alleged stressors occurring during service or of the Veteran having any psychiatric disease or symptoms during service; which tends to show that he did not.  

Based on the above, the preponderance of the evidence of record is against a finding that he has PTSD or depression as a result of or with onset during his active service.  This appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating - law and analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran's pseudofolliculitis barbae has been evaluated using Diagnostic Code 7813.  This Diagnostic Code directs that dermatophytosis (which includes tinea barbae) should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 through 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  Diagnostic Codes 7800 to 7805 were amended effective October 23, 2008, but as the Veteran's claim was received prior to that date, the older criteria apply. 38 C.F.R. § 4.118 (2008). In the present case, as the Veteran's PFB involves his neck and face, the Diagnostic Codes applicable are 7800 and 7806.

Diagnostic Code 7800 provides a 10 percent evaluation for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  The highest evaluation of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).

Diagnostic Code 7806 provides for a 10 percent rating where at least 5 percent, but less than 20 percent of the entire body is covered, or at least 5 percent but less than 20 percent of exposed areas affected are covered, or there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where the condition affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent maximum rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Here, there are no clinical records showing that the Veteran's service-connected pseudofolliculitis barbae has resulted in any symptoms from the time period one year prior to when VA received his claim to the present.  Physical examination of the Veteran in June 2007, September 2007, and August 2010 found no active lesions of his face or neck.  Indeed, the examiner stated in August 2010 that there was no evidence of pseudofolliculitis barbae.  The location of his service-connected pseudofolliculitis barbae together with these findings is evidence that less than 20 percent of exposed areas or of his entire body are affected.  There is no evidence that the Veteran has been prescribed systemic therapy for this condition at any time on appeal.  The lack of any lesion found on examination tends to show that none of the characteristics of disfigurement are present in this case.  As there is no evidence of pseudofolliculitis barbae it follows that there is no evidence of any disfigurement, tissue loss, distortion or asymmetry of features. The evidence thus preponderates against a finding that his service-connected pseudofolliculitis barbae approximates the schedular criteria for higher than the 10 percent rating assigned.  The Veteran's statements, for reasons the Board has attempted to make clear above, are not credible.  

Nor is referral for extraschedular consideration warranted in this case.  The Veteran has not alleged that he suffers any symptoms or level of disability of the service connected pseudofolliculitis barbae of his face and neck that is not contemplated by the schedular criteria.  In essence, he remains free of symptoms by not shaving.  The Board thus declines to remand this issue to the RO for referral for extraschedular consideration.  

As the preponderance of evidence is against assigning a higher rating for service-connected pseudofolliculitis barbae and against referral for extraschedular consideration, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2007, October 2007, March 2008, June 2008, and November 2009.  These letters fully addressed all required notice elements as well as the notice specific to claims for PTSD based on an alleged personal assault in-service stressor.  These letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

Here, the duty to notify was not completely satisfied prior to the initial unfavorable decision on the claims by the RO.  However, since the last notice letter was sent, the Veteran has had a meaningful opportunity to participate in the development of his claims and the RO readjudicated his claims in statements of the case and supplemental statements of the case issued as recently as August 2010.  These actions have cured the timing defect in the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  .  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA treatment records and service treatment and personnel records.  

The Veteran has alleged that his service treatment records are incomplete.  The Board finds that his records are complete and that the Veteran's statements are not to be believed.  The origin of his assertion appears to be rooted in events in 1983 - 1984.  Of record is a transmittal annotated by an employee of the NPRC on January 4, 1984 and sent to the RO in Washington, DC.  This indicates that the records were transferred/lent to the "MSRB-10" at some undated time.  A letter addressed to the Veteran from the Department of the Navy Board for Correction of Naval Records refers to the Veteran's application requesting correction on his DD 214 to show explanation for discharge.  This letter shows that his application was returned to him and it was suggested that if he had an appeal before the Board of Veterans Appeals he should not apply for correction of his records until after that claim was decided.  

In February 1984, the Veteran requested from the Washington DC RO a copy of his service medical records for the purpose of correction of his military records.  A February 1984 letter from a records section to that RO requested copies or the original service medical records because the Veteran had applied for correction of is naval record.  Handwritten is "NONE AVAILABLE."  

After initially denying service connection for pseudofolliculitis barbae, in an August 1984 statement of the case VA informed the Veteran that his complete service medical records were not available due to his request for correction of military records.  It stated that the only available evidence consisted of three pages submitted by the Veteran showing February 2, 1979, February 9, 1979, and February 16, 1979 references to pseudofolliculitis barbae.  Another transmittal form the NPRC, dated in June 1984, indicates that the Veteran's records were on loan to the Board for Correction of Naval Records.  

The next dated reference to the Veteran's service treatment records is a document from April 2008, attached to an envelope containing service personnel records and service treatment records.  This shows that his service treatment records and personnel file were mailed to VA in April 2008.  The records in this envelope appear complete and include more items that the three records that the Veteran had submitted in 1984.  The records span his 11 months of service.  Based on this evidence, the Board concludes that all of the Veteran's service treatment records are associated with the claims file and there are no lost or missing records.  

In August 2008, the Veteran identified two non-VA treatment providers, the Greater South East Community and the District of Columbia Hospital and requested VA assistance in obtaining relevant records.  As to the Greater South East Community institution he reported that he was treated there in 1991 for stab wounds and a concussion.  He reported that he was treated for his skin, headaches, and his back problems at the District of Columbia Hospital.  He also reported that that institution no longer existed.  VA sent letters to the identified institutions in November and December 2008 and in January 2009 but received no reply.  VA informed the Veteran of this fact in a January 2009 letter and in a March 2009 statement of the case.  The Board concludes that VA has fulfilled its duty to assist in this regard.  

Adequate examination were afforded the Veteran in June and September 2007 and in August 2010 with regard to his claim for an increased rating for service-connected pseudofolliculitis barbae and whether his skin disorder of other than the face and neck was secondary to the pseudofolliculitis barbae of the face and neck.  

VA has no duty to provide the Veteran with an examination or obtain an expert opinion with regard to his claim that his disorder of the skin other than of the face and neck, his back condition, or his psychiatric condition to include depression and PTSD, had is related to his active service.  There is no evidence that establishes any relevant in-service event, injury, or disease, or evidence establishing the manifestation of any disease within an applicable presumption period.  All credible evidence shows that the Veteran had no back disorder or skin disorder other than pseudofolliculitis barbae or psychiatric disorder, or symptoms of any of these conditions, during service and experienced no stressor during service involving personal assault, including riots, being struck with a rifle, threats by a sergeant, or sexual assault.  

Further, the Veteran's reports and those of clinicians who have treated him provide sufficient evidence for the Board to determine that he does not suffer any psychiatric disorder as the result of any possible training involving a gas chamber.  For these reasons VA has no duty to provide an examination or obtain an opinion.  Again, the Board finds that the Veteran's statements, including his alleged symptoms that he has attempted to associate with his active service, are not to be believed.   

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


